Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Ms. Whitney Remily on 1/21/2022.

The application has been amended as follows: 
IN THE CLAIMS:

1-5. 	(Cancelled).

6. 	(Currently Amended) [[A]] The pharmaceutical composition according to claim 8, wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 10C to about 15C. 

7. 	(Cancelled)

Previously Presented) An injectable pharmaceutical composition comprising: 
(i) 		about 200 mg/mL of testosterone cypionate; 
(ii) 		15 mg/mL to 25 mg/mL of benzyl alcohol; 
(iii) 		about 220 mg/mL to about 225 mg/mL of benzyl benzoate; and 
(iv) 		cotton seed oil,
wherein the testosterone cypionate is the only active ingredient in the pharmaceutical composition; 
wherein the composition is sterilized and suitable for intramuscular injection; and 
wherein the composition does not exhibit crystal formation.

9. 	(Currently Amended) [[A]] The pharmaceutical composition according to claim 8, wherein the composition has been aged in containers for at least 48 hours at a temperature of about 20C to about 60C prior to storage, and wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 2C to about 8C. 

10-11. 	(Cancelled) 
12. 	(Withdrawn, Currently Amended) A method for preparing the pharmaceutical composition according to claim 8, comprising: 
(i) 	providing a pharmaceutical composition comprising about 200 mg/mL testosterone cypionate, cotton seed oil, 15 mg/mL to 25 mg/mL of benzyl alcohol, and about 220 mg/mL to about 225 mg/mL of benzyl benzoate, and 
(ii) 	ageing the composition for at least 48 hours at a temperature of about 20C. to about 60C. 

13. 	(Withdrawn, Currently Amended) [[A]] The method according to claim 12, which comprises ageing the composition for at least 48 hours at a temperature of about 20C. to about 25C. 
Cancelled)
19. 	(Cancelled).
20. 	(Withdrawn, Previously Presented) A method of treatment, comprising administering the pharmaceutical composition according to claim 8 to a patient in need of hormone replacement therapy, wherein the patient has a condition associated with symptoms of deficiency or absence of endogenous testosterone. 
21-22. 	(Cancelled). 


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 12/30/2021, overcomes all the rejections made in the Final Action dated 11/16/2021.
All the rejections made in the Final Action dated 11/16/2021 are herein withdrawn.

Claims 6, 8, 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 13, 20 directed to the process of making and using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a 
Accordingly, the instant invention as defined by claims 6, 8, 9, 12, 13, 20 is allowable over prior art.
Claims 6, 8, 9, 12, 13, 20 are allowed and renumbered to claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627